1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PABLO P. PINA,                                  )   Case No.: 1:17-cv-01681-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S REQUEST
13          v.                                       )   TO FILE SECOND AMENDED COMPLAINT

14                                                   )   [ECF No. 22]
     SCOTT KERNAN, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Pablo P. Pina is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On August 29, 2018, the undersigned found that Plaintiff’s first amended complaint failed to

20   comply with Rule 8 of the Federal Rules of Civil Procedure and Plaintiff was granted thirty days to

21   file a second amended complaint. (ECF No. 21.) The Court instructed Plaintiff that the second

22   amended complaint should not exceed fifteen (15) pages in length. (Id.)

23          On October 4, 2018, Plaintiff filed a second amended complaint which is twenty-two (22)

24   pages long, along with a separate request to accept the complaint in excess of the fifteen-page limit.

25   (ECF Nos. 22, 23.)

26   ///
27   ///

28   ///

                                                         1
1             Although Plaintiff’s complaint is a total of twenty-two pages, several of the pages are blank

2    and the substance of his complaint is limited to fifteen pages. Therefore, the Court finds that

3    Plaintiff’s second amended complaint to be in compliance with the Court’s August 29, 2018. Plaintiff

4    is advised that the Court will screened in due course.

5
6    IT IS SO ORDERED.

7    Dated:     October 5, 2018
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
